DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 03/11/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 1-33 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. Applicant appears to be relying on the amendment to overcome the rejections.  However, Chattrejee sets forth the use of LLDPE-DNA-1081 and it is not clear it has the same properties under the same conditions as instantly claimed.  And since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  The rejection will be amended to and 35 USC 102/35 USC 103(a) rejection.  


Claim Rejections - 35 USC § 102/35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 22, 24 and 28-33 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chatterjee et al (US 2014/0163446).
The patent publication to Chatterjee et al (US 2014/0163446) teaches a composition that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process; and wherein the tactile polymer composition has a complex viscosity at 0.10 rad/s according to ASTM D4440 in the range of 1,000 to 40,000 Pa.s.. Claims 1 and 6 are anticipated by paragraph [0086] of the reference.
	The recitation of claim 7, “wherein the polyethylene has a density…in a range of 0.910 g/cm3 to 0.970 g/cm.,” is deemed to be met, as well. Note the trade sheet to Dow® LLDPE-3, which is directly medial to the range claimed.
Note: 
https://www.dow.com/en-us/document-viewer.html?ramdomVar=5875550507609601598&docPath=/content/dam/dcc/documents/en-us/productdatasheet/400-1/400-00071355en-dow-lldpe-dnda1081-nt-7-tds.pdf
	At paragraph [0055], the reference teaches wherein the polyolefin may comprise polypropylene, as recited in claim 13.
	At paragraph [0055], the reference shows inclusion of ethylene vinyl acetate, as recited in claim 22. This passage also shows, as recited in claim 24, wherein the rubber component may comprise a mixture of thermoplastic ethylene vinyl acetate and rubber.
	Regarding the recitation in present claim 28 of “wherein the tactile polymer composition has a breaking strength according to ASTM D882 in a range of 20 MPa to 800 Mpa,” this property would be expected. The claim 1 composition is fully met by the reference teachings at paragraph [0086]. Nothing is recited that shows any action performed upon the composition, such as thermal treatment, chemical treatment, vis-breaking, grafting, crosslinking, metasthetic polymerization, or other property affecting process. As such, the instantly claimed property would be expected. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 
	The reference is drawn to the production of non-woven webs. This satisfies the limitation of claim 33.

Claims 1, 6, 8, 22 and 24-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik et al (US 2014/0079898)
	The reference to Kaushik et al (US 2014/0079898) teaches a composition that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process. Note the Abstract and paragraph [0008] which show a thermoplastic elastomer physical blend with ethylene vinyl acetate copolymer. At paragraph [0086], the reference shows wherein the polymer composition may have a complex viscosity at 0.10 rad/s in an overlapping range of 4,000 to about 20,000 Pa.s.. Claims 1 and 6 are deemed to be met.
	At paragraph [0008], Kaushik et al show wherein the polyethylene may have a melt flow index at 190°C/2.16 kg (I2) in an overlapping range of 15 g/10 min to 60 g/10 min, as recited in claim 8.
	The use of the ethylene vinyl acetate, as recited in present claim 22, is shown at paragraph [0008].
The composition is taught to comprise a mixture of ethylene vinyl acetate and rubber, as recited in claim 24, as pointed out.
	At the Table bridging page 8 to page 9, the reference shows where the components may be at a level of 50 wt %, each, as recited in present claim 25.

	At paragraph [0097], the reference shows wherein the polyolefin may be present at 10 wt% to 50 wt% and the thermoplastic elastomer may be present at 50 wt% to 90 wt% (claim 27).
Regarding the recitation in present claim 28 of “wherein the tactile polymer composition has a breaking strength according to ASTM D882 in a range of 20 MPa to 800 Mpa,” this property would be expected. The claim 1 composition is fully met by the reference teachings at paragraph [0086]. Nothing is recited that shows any action performed upon the composition, such as thermal treatment, chemical treatment, vis-breaking, grafting, crosslinking, metasthetic polymerization, or other property affecting process. As such, the instantly claimed property would be expected. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). This reasoning also holds true for the recitations of each of claims 29, 30, 31 and 32.
The reference is drawn to the production of “polymeric articles (Title)” including those enumerated in paragraph [0035]. This meets the limitation of claim 33.

Claims 1, 13, 16, 17, 22, 24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US 2008/0132565).
The reference to Heck (US 2008/0132565) teaches a composition that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process; and wherein the tactile polymer composition may have a complex viscosity at 0.10 rad/s in the range of 1,000 to 40,000 Pa.s. Note the Abstract for the limitations of claims 1 and 13.
	At paragraph [0016], the reference shows wherein the second polymer discussed, therein, being the polypropylene resin (Abstract) may have a melt flow index (MFI) in a range of “greater than 20 g/10 min,” meeting the limitation of claim 16.
	At paragraph [0051], the reference shows wherein the polypropylene may have a density in a greatly overlapping range of 0.83 g/cm3 to 0.94 g/cm3, as recited in claim 17.
	At paragraph [0027], the document shows the rubber component may comprise ethylene vinyl acetate, as recited in claim 22. 
The Abstract shows the ethylene vinyl acetate mixed with rubber, as recited in claim 24.
	The rubber component may comprise a thermoplastic elastomer as an elastomeric ethylene/α-olefin polymer in the Abstract (claim 26)
	Note Table 3 which shows the compositional limitations as overlapping herein. Claim 27 is deemed to be met.
Regarding the recitation in present claim 28 of “wherein the tactile polymer composition has a breaking strength according to ASTM D882 in a range of 20 MPa to 800 Mpa,” this property would be expected. The claim 1 composition is fully met by the reference teachings at paragraph [0086]. Nothing is recited that shows any action performed upon the composition, such as thermal treatment, chemical treatment, vis-breaking, grafting, crosslinking, metasthetic polymerization, or other property affecting process. As such, the instantly claimed property .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, 18, 20, 22, 24-27, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heimink et al (US 2017/0130101).
	The reference to Heimink et al (US 2017/0130101) teaches a polymer composition that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process; and wherein the tactile polymer composition may have a complex viscosity in the greatly overlapping range of 1,000 to 40,000 Pa.s. Note paragraph [0080] which shows inclusion of the polyethylene component, as the polyolefin. The reference shows the base polymer at paragraph [0032], into which the polyethylene is dispersed, to include natural rubbers 
	Regarding claim 2, the polyolefin, which the reference teaches may include isotactic polypropylene. Note:
https://www.sciencedirect.com/topics/engineering/polymer-molecular-weight#:~:text=If%20all%20polymer%20chains%20are,is%20the%20molecular%20weight%20distribution.
At the final paragraph of section 3.1.1.1, the reference teaches, “(p)olydispersity for most [4,5] isotactic commodity-grade polypropylene used in film manufacture today approximately equals 3.5.” Since this polymer is suitable for use in the composition of Heimink et al, and may have a Mw/Mn of approximately 3.5, use thereof would be obvious to an artisan of ordinary skill. As such, instant claim 2 is deemed to be obvious from the reference.
	Regarding the recitations of claim 3, “wherein the polyolefin has a number average molecular weight (Mn) in a range of 2 kDa to 60 kDa,” claim 4, “wherein the polyolefin has a z-average molecular weight (Mz) in a range of 50 kDa to 1,500 kDa, and claim 5, “wherein the polyolefin has a weight average molecular weight (Mw) in a range of 40 kDa to 600kDa.,” these limitations would be easily determined, with an eye to the end-use of the composition, since they are germane to the physical characteristics of the composition. A practitioner could easily determine through routine experimentation the suitable ranges for each property. As such, these claims are deemed to be obvious, and lack an inventive step, over the reference.
	The reference shows at paragraph [0080] wherein the polyolefin may comprise polyethylene, which may be ethylene homopolymer or ethylene copolymer, as recited in claim 3 to 0.930 g/cm3, by definition), medium density polyethylene (density range of 0.926 g/cm3 to 0.940 g/cm3, by definition),
(and) high density polyethylene (density range of 0.930 g/cm3 to 0.970 g/cm3, by definition).” Thus, a density range of from 0.917 g/cm3 to 0.970 g/cm3, overlapping greatly with the range recited, is shown, and the recitations of claim 7 are met.
	Regarding claim 13, the reference shows at paragraph [0080] wherein the polyolefin may comprise polypropylene, as recited in claim 13.
	Regarding instant claim 17, polypropylene resins are known to have a density of about 0.9 g/cm3, between 0.855 g/cm3 to 0.946 g/cm3, which greatly overlaps that recited in claim 17.
	Regarding claim 18, while the term, heterophasic, does not appear (ipsis verbis), clearly, whenever the composition may comprise a polyolefin and a rubber blend, as suggested at paragraph [0032], a heterophasic composition would be the result. As such, the claim is deemed to be obvious from the reference. Further, the determination of the particular compositional limitations of each of these constituents would be easily determined through routine experimentation, with an eye to the end-product desired. Nothing unexpected is seen with regard to the recitations of claim 19. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 195 USPQ 233; In re Reese, 129 USPQ 402. It has been held that discovering an optimum value of a result effective variable is within the routine skill of those skilled in the art, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve 
	Regarding claim 18, the composition is deemed to be in a heterophasic state.
	Regarding claim 20, the use of a monomodal, as opposed to a multimodal polyethylene, would not be novel or non-obvious since the resin could only be in either  monomodal or multimodal and would be within the skill of an ordinary practitioner.
	The reference teaches wherein the rubber component may comprise an ethylene vinyl acetate rubber.at paragraph [0079], and use would be an obvious modification (claim 22).
	Regarding instant claim 24, the reference shows the contemplated use of ethylene vinyl acetate at paragraph [0079], 
	At paragraph [0079], the document shows the use of ethylene vinyl acetate and the rubber.at paragraph [0032], as recited in claim 24. Regarding the compositional limitations recited in claim 25, a skilled artisan would easily determine the suitable ranges of constituents to provide a desired end-product through routine experimentation. Nothing surprising is seen by the limitations, as recited in claim 25, and, the claim is deemed to be obvious from the reference teachings.
	Regarding present claim 26, while the term, thermoplastic elastomer, does not appear (ipsis verbis), clearly, whenever the composition may comprise a polyolefin and a rubber blend, as suggested at paragraph [0032], a thermoplastic elastomer would be the result. As such, the claim is deemed to be obvious from the reference. Further, the determination of the particular compositional limitations of each of these constituents would be easily determined through 
	The recitation in claim 32, “wherein the tactile polymer composition has a complex viscosity at 100 rad/s according to ASTM D4440 in the range of 300 to 1,500 Pa.s,” is deemed to be met since the complex viscosity of the composition greatly overlaps in complex viscosity, as discussed, and may be comprised of the same constituents.
	The reference discussed the production of articles, as recited in instant claim 33, prepared using the composition. Note the Abstract.
The reference to Heimink et al (US 2017/0130101) teaches a polymer composition that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process; and wherein the tactile polymer composition may have a complex viscosity in the greatly overlapping range of 1,000 to 40,000 Pa.s. The reference shows inclusion of the polyethylene component. The reference shows the base polymer at paragraph [0032], into which the polyethylene is dispersed, to include natural rubbers and synthetic rubbers. The selection thereof would have been an obvious choice from those disclosed.

Claims 1-7, 13, 18, 20, 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Kaushik et al (US 2014/0079898), as applied to claims 1-7, 13, 18, 20, 22, 24-27, 32 and 33, combined with the teachings of Agostinelli Polito et al (WO 2014/053037).
	The reference to Agostinelli Polito et al (WO 2014/053037), cited by applicant, will be referenced to the English translation provided through WIPO IP Portal:
https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2014053037

	The reference to Kaushik et al (US 2014/0079898) teaches a composition suitable to produce footwear, that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process. Note the Abstract and paragraph [0008] which show a thermoplastic elastomer physical blend with ethylene vinyl acetate copolymer. Note paragraph [0040] for the teaching the composition is suitable for footwear. At paragraph [0086], the reference shows wherein the polymer composition may have a complex viscosity at 0.10 rad/s in an overlapping range of 4,000 to about 20,000 Pa.s.
Since the references are drawn to identical uses of a composition that may be identically disclosed, the reference is deemed to be analogous to Agostinelli Polito et al (WO 2014/053037) in the sense of M.P.E.P. 2141.01(a) since “(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212,” as required by that section of the Manual of Patent Examining Procedure.
On observation, the composition of Agostinelli Polito et al, drawn to the manufacture of footwear and having a “rubberized feel,” corresponds to that recited herein, as a “tactile polymer.” The Examiner speculates the nexus arrives from the specified “complex viscosity at 0.10 rad/s according to ASTM D4440 in the range of 1,000 to 40,000 Pa.s.” 

The reference to Agostinelli Polito et al shows the use of the rubber component, that may comprise an ethylene vinyl acetate rubber (claims 22 and 24), and “wherein the ethylene vinyl acetate rubber comprises a mixture of ethylene vinyl acetate, ethylene alpha-olefin polymer, polyorganosiloxane, plasticizer, and rubber.” These teachings are shown in claim 1 of the reference. Regarding claim 25, Agostinelli Polito et al show “wherein the polyolefin is present at 50 wt% to 99 wt%, the thermoplastic ethylene vinyl acetate is present at 20 wt% to 50 wt%, and 
Further, the composition, as modified by Agostinelli Polito et al, would be expected to possess the characteristics recited in instant claims 28 through 32. Both references teach the production of articles, as recited in claim 33.
	The reference to Kaushik et al (US 2014/0079898) teaches a composition suitable to produce footwear, that may comprise a mixture of polyolefin and a rubber component, wherein the mixture is prepared in a post-reactor process. Note the Abstract and paragraph [0008] which show a thermoplastic elastomer physical blend with ethylene vinyl acetate copolymer. Note paragraph [0040] for the teaching the composition is suitable for footwear. At paragraph [0086], the reference shows wherein the polymer composition may have a complex viscosity at 0.10 rad/s in an overlapping range of 4,000 to about 20,000 Pa.s. The reference to Agostinelli Polito et al teaches the production of articles that may comprise a mixture of ethylene vinyl acetate, ethylene alpha-olefin polymer, polyorganosiloxane, plasticizer, and rubber, as a rubber component. The subsequent use thereof in the composition set out by Kaushik et al would have been obvious to an artisan of ordinary skill. The references are analogous. It is prima facie obvious to combine individually old ingredients for their known additive function, i.e., it is obvious to add a known ingredient for its known function. In re Linder 173 USPQ 356, In re Dial et al 140 USPQ 244. Similarly, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to In re Kirkoven 205 USPQ 1069. The claims are deemed to be obvious over the combination of references, for the reasons stated. Nothing unexpected or surprising is shown.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC